Exhibit 10.14

Exhibit 10.14

The following current executive officers have entered into Executive Severance
Agreements with the Company in the form filed herewith. The information listed
below is inserted into the blanks for the respective executive officer’s
Executive Severance Agreement.

 

    

Salary
Multiplier

Rate

 

       

Change of Control

 

        Termination
Period    Continuation
Period      (Section 4(a)(4))    (Section 1(n))    (Section 2)

R. Paul Guerre

       2          2 years          24 months  

Michael Jeppesen

       2          2 years          24 months  